Title: To James Madison from Josiah Blakeley, 10 June 1801 (Abstract)
From: Blakeley, Josiah
To: Madison, James


10 June 1801, Santiago de Cuba. Sent his 14 May letter by way of Lieutenant Rush of the Adams. Believes that many of his official letters have been lost. Reports that several American ships recaptured from enemies of Spain have been brought into port and condemned. On arrival he had sought release of U.S. seamen taken on British vessels and imprisoned. Gov. Sebastián Kindelán said he considers them Englishmen. Lists names of seven men believed to be Americans wrongfully imprisoned. Suggests letter from Spanish minister in U.S. to commander at Havana as possible remedy. Has received no letter from State Department since his arrival. Notes that port is wholly dependent on American supplies.
 

   
   RC (DNA: RG 59, CD, Santiago de Cuba, vol. 1). 3 pp.; in a clerk’s hand, signed by Blakeley; postmarked New York, 18 July; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

